t c memo united_states tax_court james tinnell petitioner v commissioner of internal revenue respondent docket no filed date w leslie sully jr for petitioner paul l dixon for respondent memorandum opinion marvel judge this case is before the court on petitioner’s motion for award of litigation costs filed pursuant to sec_7430 and rule on date ' petitioner seeks to recover litigation costs of dollar_figure incurred in contesting ‘unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent’s deficiency determination for the taxable years through the issues for decision are whether petitioner qualifies as a prevailing_party for purposes of sec_7430 and if so whether the litigation costs petitioner seeks are adequately documented and are reasonable and whether petitioner has unreasonably protracted the court proceedings neither petitioner nor respondent requested an evidentiary hearing and we conclude that such a hearing is not necessary for the proper disposition of petitioner’s motion see rule a background the following facts are based upon the entire record including the affidavits and exhibits submitted by the parties with respect to petitioner’s motion for costs the parties’ pleadings and stipulations of settled issues the stipulations of fact and related documents petitioner a businessman and licensed physician resided in las vegas nevada when the petition in this case was filed on date during the relevant periods petitioner conducted a mining activity known as jetco enterprises the financial results of which he reported on schedules c profit or loss from business of his respective tax returns for each of the years at issue - petitioner reported a substantial net_loss from his mining activity following an examination of petitioner’s tax returns for the years at issue respondent issued notices of deficiency in which respondent proposed noncomputational adjustments’ to petitioner’s tax returns as follows a respondent disallowed all of petitioner’s mining expense deductions for each of the years and b respondent disallowed part of petitioner’s alimony deductions for and c respondent determined that petitioner received a capital_gain of dollar_figure from the disposition of stock of zila pharmaceutical inc zila for d respondent determined that petitioner had unreported income of dollar_figure from the sale of zila stock_options and the disallowance of a net_operating_loss for e respondent determined that petitioner had additional royalty income of dollar_figure from zila for and f respondent determined that petitioner was liable for additions to tax and penalties under sec_6651 and a for each of the years at issue respondent disallowed petitioner’s mining expense deductions on the grounds that petitioner had failed to show that his mining respondent also proposed several computational adjustments q4e- activity was an active trade_or_business or that it has been operated in a businesslike manner both parties treated this language as raising an issue under sec_183 which provides that in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed the sec_183 issue alternatively respondent determined that tf the schedule c activity is determined to be a legitimate ay business the expenses were not ordinary and necessary business_expenses under sec_162 the sec_162 issue on date petitioner filed a petition to redetermine the deficiencies in which he alleged that each of the proposed adjustments was erroneous in respondent’s answer filed on date respondent denied petitioner’s allegations of error and also denied some of petitioner’s factual allegations for lack of sufficient information the parties resolved most of the issues prior to trial leaving just two issues to be tried whether petitioner’s ‘prior to trial the parties entered into two stipulations of settled issues in the first such stipulation petitioner conceded three of the previously disputed adjustments in the second such stipulation petitioner conceded the adjustment with respect to the exercise of stock_options in zila inc and the parties agreed on the disposition of adjustments relating to nol deductions and carrybacks for and in the stipulation of facts filed just prior to trial the parties resolved the sec_162 issue with respect to petitioner’s claimed mining expense deductions - mining activity for and constituted an activity engaged in for profit within the meaning of sec_183 and whether petitioner was liable for the accuracy-related_penalty under sec_6662 for each of the years at issue following a trial on the merits we held in tinnell v commissioner tcmemo_2001_106 tinnell i that petitioner’s mining activity was an activity engaged in for profit within the meaning of sec_183 and that petitioner was liable for the accuracy-related_penalty with respect to the stipulated and computational issues and the adjustment with respect to petitioner’s exercise of his zila stock_options we based our holding with respect to sec_183 on a review of the relevant facts and circumstances and an analysis of nine factors enumerated in sec_1_183-2 income_tax regs this court and others including the court_of_appeals for the ninth circuit to which an appeal in this case would lie typically apply these factors to evaluate whether a taxpayer conducted his activity with the intention of making a profit see eg 72_tc_411 affd without published opinion 647_f2d_170 9th cir after we issued our opinion in tinnell i petitioner filed a motion for award of litigation costs in which he alleges that he satisfies all of the requirements of sec_7430 and that he is entitled to litigation costs of dollar_figure -- - in his response to petitioner’s motion respondent agrees that petitioner has substantially prevailed with respect to the amount in controversy under sec_7430 a petitioner meets the net_worth requirements under sec_7430 c a and petitioner exhausted administrative remedies available to him as required by sec_7430 respondent contends however that petitioner is not a prevailing_party within the meaning of sec_7430 a because the position taken by respondent in this case was substantially justified within the meaning of sec_7430 b alternatively respondent contends that petitioner is not entitled to the litigation costs claimed because petitioner unreasonably protracted this litigation the litigation costs claimed are excessive and the litigation costs claimed are not adequately documented discussion in general sec_7430 provides for an award of reasonable_litigation_costs to a taxpayer who is the prevailing_party in a court_proceeding brought against the united_states involving the determination of any_tax interest or sec_7430 as most recently amended by congress in the irs restructuring and reform act of publaw_105_206 112_stat_727 applies to that portion of the claimed costs incurred after date sec_7430 as amended by the taxpayer_relief_act_of_1997 publaw_105_34 secs 111_stat_1038 applies to that portion of the claimed costs incurred on or before date - penalty pursuant to the internal_revenue_code has exhausted his administrative remedies within the irs and did not unreasonably delay or protract the court proceedings respondent concedes that petitioner exhausted his administrative remedies but maintains that petitioner is not a prevailing_party and that he unreasonably delayed or protracted these proceedings to be a prevailing_party a taxpayer must satisfy the applicable net_worth requirements set forth in sec_7430 c a and must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented sec_7430 a respondent concedes that petitioner satisfies the applicable net_worth requirements and that petitioner has substantially prevailed but argues that respondent’s litigating position was substantially justified sec_7430 b provides that a party shall not be treated as a prevailing_party if the commissioner establishes that his position was substantially justified whether the commissioner’s position was substantially justified is to be resolved by applying a reasonableness standard 487_us_552 89_tc_79 affd 861_f2d_131 5th cir the litigating position of the commissioner is substantially justified if the position had a reasonable basis in both fact and law 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 maggie mgmt co v commissioner 108_tc_440 although the commissioner’s litigating position may have been incorrect in hindsight ’ it is substantially justified if a reasonable person could think it correct pierce v underwood supra pincite n thus whether respondent acted reasonably in the instant case ultimately turns upon those available facts which formed the basis for the position taken in the notice_of_deficiency and during the litigation as well as upon any legal precedents related to the case maggie mgmt co v commissioner supra pincite when a taxpayer seeks an award of litigation costs under sec_7430 we look at the commissioner’s answer to ascertain his initial litigating position and we must decide whether the commissioner’s position was reasonable by examining the facts reasonably available to the commissioner at the time he asserted his position in his answer maggie mgmt co v commissioner supra pincite 85_tc_927 in tinnell i respondent’s litigating position with respect to the fact that the commissioner eventually loses a case does not by itself establish that the commissioner’s position was unreasonable but the litigating result is a factor that may be considered see 987_f2d_670 10th cir 931_f2d_1044 5th cir 92_tc_760 --- - petitioner’s mining activity expenses as set forth in his answer was the same position asserted in the notices of deficiency ie the expenses must be disallowed because of sec_183 or alternatively because petitioner failed to establish they were deductible under sec_162 petitioner’s motion focuses on respondent’s litigating position under sec_183 with respect to respondent’s disallowance of petitioner’s mining expense deductions in his response to petitioner’s motion respondent asserts that he had a reasonable basis in fact and law to disallow the deductions under sec_183 although respondent also alleges that petitioner fails to satisfy certain requirements of sec_7430 we shall confine our analysis to the sec_183 issue because it disposes of petitioner’s entire claim making it unnecessary to address other issues raised by respondent in tinnell i respondent determined that petitioner had not engaged in his mining activity with the profit objective required by sec_183 whether the requisite profit objective exists is a question of fact that must be determined after considering all the relevant facts and circumstances golanty v commissioner t c pincite ‘the sec_162 issue was resolved by the parties prior to trial -- - sec_1_183-2 income_tax regs sets forth a nonexhaustive list of factors that courts often consider in deciding whether a profit objective exists no single factor and not even a majority of the factors is controlling id rather the factors are evaluated in order to arrive at an informed conclusion based on all the evidence regarding whether the requisite profit objective existed golanty v commissioner supra we considered the factors set forth in sec_1_183-2 income_tax regs and concluded that some factors favored respondent and some factors favored petitioner one of the factors that favored respondent was petitioner’s history of income or loss petitioner had engaged in his mining activity since at least and had claimed substantial net operating losses with respect to his mining activity in every year from through and including the years at issue a record of substantial losses over many years is an important factor bearing on a taxpayer’s true intent golanty v commissioner supra pincite we also found that petitioner failed to prove that he maintained accurate and businesslike records a fact that is relevant in determining whether the manner in which petitioner conducted his activity is consistent with an intent to make a profit although we ultimately held in favor of petitioner on the sec_183 issue our conclusion regarding petitioner’s profit objective was not easy respondent presented facts in support of his position that petitioner’s primary objective in conducting his mining activity was not to make a profit and respondent’s arguments with respect to this highly fact-intensive issue were reasonable and not frivolous although we did not agree with respondent’s arguments in the final analysis respondent has persuaded us that his position had a reasonable basis in fact and law we hold therefore that respondent’s litigating position regarding the sec_183 issue was substantially justified and that petitioner is not entitled to an award of litigation costs under sec_7430 to reflect the foregoing an appropriate order and decision will be entered under rule
